President and Directors of the Manhattan Company appeal from an order directing the State of New York to pay over to respondent Wienken, the assignee for the benefit of the creditors of Vincent Guarino, $1,085, a refund for the surrender of Guarino’s liquor license. Prior to the assignment for the benefit of creditors Guarino had assigned to appellant, as security for a loan, “ all monies due or to become due to the Assignor as a refund if any license or permit * * * is surrendered, cancelled or revoked ”. It is conceded by all the parties that the refund is due and payable to either the appellant or the respondent Wienken. Order affirmed, with $10 costs and disbursements to respondent Wienken, payable by appellant. The assignment to appellant did not pass title to the refund when it subsequently became payable, but at most created an equitable lien between the parties thereto. (Matter of Frank v. Button, 267 App. Div. 703; Matter of Alehar Bealty Corp. v. Meredith Bestaurant, 256 App. Div. 853; Palmer v. Tremaine, 259 App. Div. 951.) Wenzel, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ., concur.